 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10   BRIAN KEITH LAWS,                  )   CASE NO. CV 19-5283-SJO (PJW)
                                        )
11                     Petitioner,      )
                                        )   [PROPOSED] ORDER DISMISSING
12             v.                       )   SECOND AND SUCCESSIVE HABEAS
                                        )   CORPUS PETITION
13   PEOPLE OF THE STATE,               )
                                        )
14                     Respondent.      )
                                        )
15
16        Before the Court is Petitioner’s fourth attempt to challenge his
17   1993 state conviction and sentence for murder and robbery.    In 2002,
18   he filed a habeas corpus petition, which was ultimately dismissed on
19   the merits.     See Laws v. Lamarque, CV 02-1032-RSWL (PJW), April 15,
20   2005 Order Accepting Report and Recommendation of United States
21   Magistrate Judge.    Petitioner attempted to appeal the dismissal, but
22   his request for a certificate of appealability was denied by this
23   Court and the Ninth Circuit Court of Appeals.    In March 2013, he filed
24   a new habeas petition in the district court, which was dismissed as an
25   unauthorized second or successive petition.    (Laws v. Soto, CV 13-
26   2228-SJO (PJW), April 9, 2013 Order.)    In February 2014, the Ninth
27   Circuit dismissed his application for a certificate of appealability
28   in that case.    (Laws v. Soto, No. 13-55867, February 19, 2014 Order.)
 1   In September 2015, Petitioner filed another habeas petition in the
 2   district court, which was dismissed as an unauthorized second or
 3   successive petition.             (Laws v. Davey, CV 15-7304-SJO (PJW), September
 4   23, 2015 Order.)           In March 2016, the Ninth Circuit dismissed his
 5   application for a certificate of appealability.                          (Laws v. Davey, No.
 6   15-56686, March 11, 2016 Order.)
 7          The current Petition is also subject to dismissal as being second
 8   and successive.          See 28 U.S.C. § 2244.              Absent an order from the
 9   appellate court, this Court does not have jurisdiction to entertain a
10   second or successive petition.                  See 28 U.S.C. § 2244(b)(3)(A).         For
11   this reason, the Petition is dismissed.
12          Further, the Court finds that, because Petitioner has not made a
13   substantial showing of the denial of a constitutional right or that
14   the court erred in its procedural ruling, he is not entitled to a
15   certificate of appealability.                 See 28 U.S.C. § 2253(c)(2); Fed. R.
16   App. P. 22(b); Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack
17   v. McDaniel, 529 U.S. 473, 484 (2000).
18          IT IS SO ORDERED.
19          DATED: June 26, 2019
20
21
22                                                       S. JAMES OTERO
                                                         UNITED STATES DISTRICT JUDGE
23
     Presented by:
24
25
     ______________________________
26   PATRICK J. WALSH
     UNITED STATES MAGISTRATE JUDGE
27
28   C:\Users\stephenmontes\AppData\Local\Temp\notes95E17C\Ord_dismiss_successive pet.wpd



                                                        2
